Exhibit 10.2: SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of , 2009, by and among CrowdGather, Inc., a Nevada corporation (the “Company”), and the subscribers identified on the signature page hereto (each a “Subscriber” and collectively “Subscribers”). WHEREAS, the Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”), and/or Regulation S (“Regulation S”), as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscribers, as provided herein, and the Subscribers, in the aggregate, shall purchase units of the Company’s securities, consisting of 8% Secured Straight Convertible Debentures substantially in the form attached hereto as Exhibit A (1), Exhibit A (2) (the “Debentures”) and common stock purchase warrants substantially in the form attached hereto as Exhibit B (the “Warrants,” with the Debentures, the “Units”) through the conversions of outstanding principal and accrued interest in various obligations (collectively, the “Promissory Obligations”) owed by the Company to one or more of the Subscribers in the aggregate amount of approximately $1,075,000 (following the repayment of $150,000 in principal thereof), all as more particularly set forth on the signature page hereto and on the signature pages of other Subscribers similarly situated (such conversion amounts referred to hereinafter in the aggregate as the “Purchase Price”); NOW, THEREFORE, in consideration of these presents and for such other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Company and the Subscribers hereby agree as follows: 1.Closing Date.The initial “Closing Date” shall be the same date as not less than approximately $1,300,000 of new funds representing the cash purchase price of a concurrent private placement of Units is transmitted by wire transfer or otherwise credited to or for the benefit of the Company.The initial “Closing” of the transactions contemplated herein shall take place concurrently therewith at the offices of Baker & Hostetler llp, 600 Anton Blvd., Suite 900, Costa Mesa, California 92626, upon the satisfaction or waiver of all conditions to closing set forth in this Agreement.Subject to the satisfaction or waiver of the terms and conditions of this Agreement, on the Closing Date, each Subscriber shall purchase, and the Company shall sell to each Subscriber, a Debenture in the initial principal amount as is set forth next to such Subscriber’s name on its respective Subscription Agreement.In connection therewith, the Company shall grant to the Subscriber a Warrant for the purchase of shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), in an amount set forth next to such Subscriber’s name on its respective Subscription Agreement. 2.The Subscribers’ Conditions to the InitialClosing.Each of the following shall have occurred prior to or contemporaneously with the initial Closing, unless otherwise waived in writing by each Subscriber who has tendered a Subscription Agreement for the Initial Closing: (a)Not less than approximately $1,300,000 in new funds shall have been received by or for the credit of the Company in connection with its sale of Units on substantially the same terms and conditions as those set forth herein, subject to any previously extant placement pricing rights in favor of such converting Subscribers; (b)The Lock-up Agreements, as amended, substantially in the form attached hereto as Exhibit D, shall have been executed and delivered to the Company by those persons listed on Schedule 2(b); and (c)The repayment by the Company of$150,000 in principal under the Promissory Obligations. 3.Waiver of Provisions Contained in the Promissory Obligations that are Inconsistent with the Provisions Hereof.Each Subscriber and the Company hereby acknowledge and agree that certain of the Company’s obligations contained in one or more documents evidencing the Promissory Obligations shall be waived in full in connection with the sale and issuance of the Units to the Subscribers herein, such that, upon the Closing, all extant obligations of the Company and of each Subscriber in respect of such Promissory Obligations or hereof, including, but not limited to, the Company’s contingent obligations to grant equity purchase warrants to the Subscribers in connection with their previous advance of funds to the Company and the Company’s execution of documents evidencing each of the Promissory Obligations, shall hereby be deemed to be waived in full, superseded hereby, and void, such that each term and condition of each of the parties’ respective obligations to the other in connection with the transactions contemplated by the Promissory Obligations and hereby shall be merged into this Agreement and each other agreement to be executed by the parties contemporaneously herewith. 1 4.The Subscriber’s Representations and Warranties.Each Subscriber hereby represents and warrants to and agrees with the Company only as to such Subscriber that: (a)Organization and Standing of the Subscribers.If such Subscriber is an entity, such Subscriber is a corporation, partnership, or other entity duly incorporated or organized, validly existing, and in good standing under the laws of the jurisdiction of its incorporation or organization. (b)Authorization and Power.Such Subscriber has the requisite power and authority to enter into and perform this Agreement.The execution, delivery, and performance of this Agreement by such Subscriber and the consummation by it of the transactions contemplated hereby have been duly authorized by all necessary corporate or partnership action, and no further consent or authorization of such Subscriber or its board of directors, stockholders, partners, members, or managers, as the case may be, is required.This Agreement has been duly authorized, executed, and delivered by such Subscriber and constitutes a valid and binding obligation of such Subscriber enforceable against such Subscriber in accordance with the terms hereof. (c)No Conflicts.The execution, delivery, and performance of this Agreement and the consummation by such Subscriber of the transactions contemplated hereby or relating hereto do not and will not (i)result in a violation of such Subscriber’s charter documents or bylaws or other organizational documents or (ii)conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration, or cancellation of any agreement, indenture, or instrument or obligation to which such Subscriber is a party or by which its properties or assets are bound, or result in a violation of any law, rule, or regulation, or any order, judgment or decree of any court or governmental agency applicable to such Subscriber or its properties (except for such conflicts, defaults, and violations as would not, individually or in the aggregate, have a material adverse effect on such Subscriber).Such Subscriber is not required to obtain any consent, authorization, or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver, or perform any of its obligations under this Agreement or to purchase the Units in accordance with the terms hereof, provided that for purposes of the representation made in this sentence, such Subscriber is assuming and relying upon the accuracy of the relevant representations and agreements of the Company herein. (d)Information on Company.Such Subscriber has had access to the EDGAR Website of the Commission to the periodic reports that the Company has filed with the Commission that are available at the EDGAR website (collectively, the “SEC Reports”). (e)Information on Subscriber.Such
